Exhibit 4.1 Southern Indiana Gas and Electric Company d/b/a Vectren Energy Delivery of Indiana, Inc. with Deutsche Bank Trust Company Americas, as Trustee Supplemental Indenture Relating to the First Mortgage Bonds Series 2009 due 2040 Dated as of August 1, 2009 Prepared by and upon recordation return to: William M. Libit Chapman and Cutler LLP 111 West Monroe Street Chicago, Illinois60603 Supplemental Indenture, dated as of August 1, 2009 (this “Supplemental Indenture”), between Southern Indiana Gas and Electric Company d/b/a Vectren Energy Delivery of Indiana, Inc., a corporation organized and existing under the laws of the State of Indiana (hereinafter called the “Company”), party of the first part, and Deutsche Bank Trust Company Americas, a corporation organized and existing under the laws of the State of NewYork, formerly known as Bankers Trust Company, as Trustee under the Mortgage hereinafter referred to, party of the second part. Whereas, the Company heretofore executed and delivered to Deutsche Bank Trust Company Americas, formerly known as Bankers Trust Company, as trustee (hereinafter called the “Trustee”), a certain Indenture of Mortgage and Deed of Trust dated as of April1, 1932, to secure an issue of bonds of the Company, issued and to be issued in series, from time to time, in the manner and subject to the conditions set forth in the said Indenture, and the said Indenture has been amended and supplemented by
